USCA4 Appeal: 22-6264      Doc: 6        Filed: 10/21/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6264


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        RICHARD ALLEN PATTERSON,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Raymond A. Jackson, Senior District Judge. (2:17-cr-00114-RAJ-DEM-1)


        Submitted: October 18, 2022                                   Decided: October 21, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Richard Allen Patterson, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6264         Doc: 6      Filed: 10/21/2022     Pg: 2 of 2




        PER CURIAM:

               Richard Allen Patterson appeals the district court’s order denying his motion for

        compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First

        Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We have

        reviewed the record and conclude that the district court did not abuse its discretion in

        denying relief. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating standard

        of review), cert. denied, 142 S. Ct. 383 (2021). Accordingly, we affirm the district court’s

        order. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       AFFIRMED




                                                     2